ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Turner (US 6,198,505) discloses a first imager that generates high resolution, low speed digital frames and a second imager that generates low resolution, high speed digital frames of the image scene. Image processing electronics generate a vector field that describes the motion of pixels from one frame to the next in the sequence of low resolution, high speed frames, and interpolate pixels of the next frame in the sequence of high resolution, low speed frames using the vector field to translate them in the same manner as the pixels changes in the low resolution, high speed frames to produce high See, Abstract, Figure 1; Col. 1, line 56 to Col. 5, line 63; Col. 2, line 55 to Col. 3, line 67.

Ishii (US 7,898,575) discloses an image pickup device and an image recording apparatus are provided, each of which includes: a first selecting unit that selects an operational mode based on at least one of an image size and a frame rate; and a second selecting unit that selects, in accordance with the operational mode, at least one functional unit from a plurality of functional units, each of which is adapted to perform a function to process an image signal, so as to enable the at least one functional unit to actually perform the function. Ishii teachings includes both 2K pixels & 4K pixels sensor (Figures 2, 4 & 6) arranged in Bayer pattern. Also see Abstract, Figures 1, 3, 5, and 7-23; Col. 4, line 44 to Col. 21, line 67.

	Lenz (US 2003/0011747) discloses a video camera which captures raw color image data with a resolution in general and further discloses an image processing system configured to compress color image data and delete half of the image data representing a third color. See Figure 1 and para [0020-0024 and 0043-0045].





Reason for Allowance
Upon further consideration of the prior art of record in view of an updated prior art search to the amendment/arguments (filed on 1/06/2021), Applicant’s amended independent claims (22 and 32) now overcomes the prior art of record. Thus, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a video camera image processing system and method of recording motion picture data in the field of video compression of color image data, which is also known in the prior art (see Related Art above). 
However, the prior art, taken alone or in reasonable combination, does not teach an image processing system or method of recording motion picture data which performs Applicant’s claimed limitations (with emphasis in bold): 
“analyze second mosaiced motion picture image data corresponding to light captured by the digital image sensor and mosaiced according to the color filter pattern for a second video frame corresponding to a second image in the sequence of motion picture images and captured by the image sensor after capturing the first video frame;
based on the analysis of the second mosaiced motion picture image data, delete a pattern of image data from the second mosaiced motion picture image data; and subsequent to deleting the pattern of image data, record onto the storage device the second mosaiced motion picture image data, the second mosaiced motion picture image data not having been completely demosaiced at the time it is recorded onto the storage device and having a horizontal resolution less than the resolution of the first motion picture image data, and corresponding to a subset of image sensor pixels represented by frames in the first frame”. 
See Applicant’s publication specification, para [0049] AND Fig.1 (camera 10, image processor 20 & compression module 22), Fig.4 (image processor 20). Image processor 20 deletes image data pattern as contrasted between Fig.5 (before deletion) and Fig.6 (after deletion) in view of para[0050-0057, 0065 & 0082].
Therefore, claims 22-36 are now allowed.

	Regarding independent claim 22, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 22 that includes (with emphasis in bold): 
“A video camera comprising an image processing system configured to: 
analyze second mosaiced motion picture image data corresponding to light captured by the digital image sensor and mosaiced according to the color filter pattern for a second video frame corresponding to a second image in the sequence of motion picture images and captured by the image sensor after capturing the first video frame;
based on the analysis of the second mosaiced motion picture image data, delete a pattern of image data from the second mosaiced motion picture image data; and subsequent to deleting the pattern of image data, record onto the storage device the second mosaiced motion picture image data, the second mosaiced motion picture image data not having been completely demosaiced at the time it is recorded onto the storage device and having a horizontal resolution less than the resolution of the first motion picture image data, and corresponding to a subset of image sensor pixels represented by frames in the first frame.”
Claims 23-31 are allowed for depending from allowable claim 22.
Regarding independent claim 32, a method of recording motion picture image data, the method comprises similar allowable limitations recited in claim 22 and therefore is allowable.
Claims 33-36 are allowed for depending from allowable claim 32.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698